United States Court of Appeals
                                                                          Fifth Circuit
                                                                       F I L E D
                    In the United States Court of Appeals
                                                                     September 23, 2004
                            For the Fifth Circuit
                                                                   Charles R. Fulbruge III
                          _________________________                        Clerk

                                 No. 03-40160
                               Summary Calendar

                          _________________________

UNITED STATES OF AMERICA,

                                      Plaintiff - Appellee,

versus

WILLIAM HENRY HARRISON,
also known as Wayne Green,

                                      Defendant - Appellant.

                          _________________________

             Appeal from the United States District Court
                   for the Eastern District of Texas
                          USDC No. 6:99-CR-2-1
                       _________________________


Before JOLLY, HIGGINBOTHAM, and PICKERING, Circuit Judges.

PER CURIAM:*

     William Henry Harrison appeals his conviction and sentence for

conspiracy     to    possess   with   intent   to   distribute     cocaine     and

marijuana in violation of 21 U.S.C. §§ 841(a)(1), 846.                 He argues

that 1) the district court erred in denying his motion to suppress

evidence, 2) the indictment was insufficient and the evidence

introduced at trial was insufficient, 3) the district court lacked


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
jurisdiction, 4) the district court abused its discretion in

ordering that he be committed for a mental competency evaluation

pursuant to 18 U.S.C. § 4241, 5) the district court erred in

denying his motion to dismiss the indictment for a speedy trial

violation,     6)   the   district    court       erred   in   denying    his     post-

conviction motions, and 7) the sentence was erroneous.

     The district court did not err in denying Harrison’s motion to

suppress evidence.        The vehicle in which Harrison was a passenger

was stopped after he was observed riding without a seat belt in

violation of state law, and the scope and duration of the stop were

reasonably     related     to   the    circumstances          that    justified    it.

Furthermore, the search of the vehicle that ultimately revealed the

presence of illegal drugs was made pursuant to the arresting

officer’s receipt of Harrison’s voluntary consent.1

     Harrison’s       indictment      was       sufficient.      It    alleged    each

essential element of both conspiracy under 21 U.S.C. § 846 and

possession of a controlled substance with intent to distribute

under 21 U.S.C. § 841(a)(1) so as to enable Harrison to prepare his

defense and invoke the double jeopardy clause in any subsequent

proceeding.2        The indictment conformed, at the very least, to



     1
      See United States v. Brigham, No. 02-40719, 2004 WL 1854552
at *4-*6 (5th Cir. 2004) (No. 02-40719)(en banc); United States v.
Shabazz, 993 F.2d 431, 435-39 (5th Cir. 1993).
     2
      See United States v. Threadgill, 172 F.3d 357, 373 (5th Cir.
1999).

                                            2
minimal constitutional standards.

     The evidence presented at trial was sufficient to support

Harrison’s convictions on both counts of the indictment.                    The

prosecution presented Harrison’s own statement that he had             agreed

to drive a car from Philadelphia to Houston and back in exchange

for a large sum of money.         In addition, the jury could infer

Harrison’s involvement in a conspiracy based upon the substantial

circumstantial evidence of his participation therein presented at

trial.3   Furthermore, the verdict was supported by evidence as to

the amount   of   drugs   found   in       Harrison’s   possession,   and   his

knowledge of the presence of drugs in his vehicle.               Viewing the

evidence in the light most favorable to the Government, a rational

trier of fact could have found the essential elements of the crimes

charged beyond a reasonable doubt.4

     Harrison’s    arguments      that       the   district   court    lacked

jurisdiction are frivolous.5       Likewise, his contentions that the


     3
      United States v. Paul, 142 F.3d 836, 840 (5th Cir. 1998)
(“[A]n agreement may be inferred from a concert of action,
voluntary participation may be inferred from a collocation of
circumstances, and knowledge may be inferred from the surrounding
circumstances.”).
     4
      See United States v. Romero-Cruz, 201 F.3d 374, 376 (5th Cir.
2000); Jackson v. Virginia, 443 U.S. 307, 318-19 (1979).
     5
      See 18 U.S.C. § 3231 (“The district courts of the United
States shall have jurisdiction, exclusive of the Courts of the
States, of all offenses against the laws of the United States.”);
United States v. Madkins, 14 F.3d 277, 279 (5th Cir. 1994)
(argument that federal courts do not have jurisdiction over crimes
committed in sovereign state of Texas is frivolous).

                                       3
district court     abused   its   discretion   in   ordering    that   he   be

committed for further mental evaluation pursuant to 18 U.S.C. §

4241(d) are without merit.6

     The district court did not err in denying Harrison’s motion to

dismiss the indictment under the Speedy Trial Act.                    The Act

provides that a defendant must be tried within 70 days from the

filing of indictment or date he appears, whichever occurs last.7

However, the Act excludes from this 70-day period any period of

delay resulting from, inter alia, examinations to determine the

mental competency of the defendant.8           Harrison was indicted on

January 5, 1999.    Beginning on January 7, 1999, Harrison underwent

multiple evaluations in an effort to establish his competency to

stand trial.   He was finally adjudicated competent on April 16,

2002, and was tried on June 3, 2002.           By properly excluding the

lengthy   period   during   which   Harrison    was   subject    to    mental

competency evaluations, the district court correctly found that the

70-day requirement of the Speedy Trial Act was satisfied.

     Harrison’s contention that the district court erred in denying

his numerous post-conviction motions is likewise without merit.

Harrison’s arguments on this score are largely cumulative, with the

     6
      See United States v. Crosby, 713 F.2d 1066, 1078 (5th Cir.
1983) (“[I]t is clear that an order for a second psychiatric
examination is a matter wholly within the discretion of the trial
court.”).
     7
      18 U.S.C. § 3161(c)(1).
     8
      Id. § 3161(h)(1)(A).

                                     4
exception of his claim that the drugs seized from his vehicle

should not have been admitted at trial because the government

failed to produce chain of custody documentation.                    On this count,

Harrison has failed to demonstrate an abuse of discretion on the

part       of   the    trial   court     in   admitting    this   evidence,   or   any

resulting impairment of his substantial rights.9

       Finally, the district court properly applied the United States

Sentencing Guidelines in formulating Harrison’s sentence.                          The

court did not err in finding that Harrison willfully obstructed

justice by feigning incompetence in order to avoid trial.10                         In

addition, the court correctly included three criminal history

points in Harrison’s score for his 1981 conviction for criminal

possession of a forged instrument when the resulting incarceration

extended        into    the    fifteen    year    period   preceding   the    instant

offense.

       In addition to raising the seven points of error discussed

above, Harrison has filed a motion to file a reply brief in excess

pages, arguing that he needs an additional space to fully address


       9
      See United States v. Dixon, 132 F.3d 192, 197 (5th Cir. 1997)
(a break in the chain of custody affects the weight of the evidence
rather than the admissibility of the evidence); United States v.
Haese, 162 F.3d 359, 364 (5th Cir. 1998) (district court’s
evidentiary rulings are reviewed for abuse of discretion and
reversed only if a party’s substantial rights are affected).
       10
      See United States v. Greer, 158 F.3d 228, 239 (5th Cir. 1998)
(feigning incompetency may constitute waste of judicial resources
and obstruction of justice for purpose of two-level increase in
offense level under sentencing guidelines).

                                              5
sentencing issues raised by Blakely v. Washington.11         Because this

court has held that Blakely does not apply to the United States

Sentencing Guidelines,12 Harrison’s motion to file a reply brief in

excess pages is DENIED AS UNNECESSARY. Finally, Harrison has filed

a motion for reconsideration of the denial of his motion for

release pending appeal.      This motion is DENIED.

     The     judgment   of   the   district   court   is   AFFIRMED,   and

appellant’s motions are DENIED.




     11
          124 S.Ct. 2531 (2004).
     12
          United States v. Pineiro, 377 F.3d 464, 465 (5th Cir. 2004).

                                     6